DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
	Claims 1-20 are pending and are currently under examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claims 1 and 17, the prior art fails to disclose or adequately suggest a process of producing shot media comprising providing particles wherein at least surfaces of the particles consist of or contain a metal that exhibits solubility for oxygen in a metallic phase so as to increase in surface hardness as a result of solid solution strengthening due to oxidizing the surfaces of the particles; and subjecting the particles to a thermal process in an oxygen-containing atmosphere at a process temperature and for a process duration sufficient to oxidize the surfaces of the particles to increase the surface hardness of the particles while not forming an oxide layer that encases the particles. The closest prior art to Kawanami et al. (EP ‘453) discloses a shot media made mainly of zirconium oxide that is sintered with stabilizers such as aluminum oxide, magnesium oxide and cerium oxide wherein sintering would occur at a temperature in the range of 1300 to 1600⁰C (page 2, line 46 – page 3, line 10 and page 7, lines 1-10). However, Kawanami et al. (EP ‘453) does not specify subjecting to a thermal process such that surfaces of the particles would be oxidized without forming an oxide layer that encases the particles such that the claimed product would be formed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759